IN THE SUPREME COURT OF TEXAS

                                 No. 09-0486

                           IN RE  MIKE HOOKS, INC.

                      On Petition for Writ of Mandamus

ORDERED:

       1.     Relator's  supplemental  motion  to  stay  all   trial   court
proceedings,  filed  December  11,  2009,  is  granted.   All  trial   court
proceedings in Cause No. DC-08-428, styled Erasmo G. Garcia v.  Mike  Hooks,
Inc., in the 229th  District  Court  of  Starr  County,  Texas,  are  stayed
pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this December 16, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk